Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 1 of 11 PageID #: 2989



GMP:FJN/ALK
F. #2018R02303

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA

                                                 No. 19–CR–004 (WFK)
        - against -

 MOLISSA GANGAPERSAD,

                         Defendant.

 – – – – – – – – – – – – – – – – – –X




                      MEMORANDUM OF LAW IN SUPPORT OF THE
                        GOVERNMENT’S MOTIONS IN LIMINE




                                        RICHARD P. DONOGHUE
                                        UNITED STATES ATTORNEY
                                        Eastern District of New York
                                        271 Cadman Plaza East
                                        Brooklyn, New York 11201




Francisco J. Navarro
Anna L. Karamigios
Assistant United States Attorneys
     (Of Counsel)
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 2 of 11 PageID #: 2990



                               PRELIMINARY STATEMENT

              The government respectfully submits this memorandum of law in support of

its motions in limine in anticipation of trial, which is scheduled to begin on July 20, 2020.

The defendant, Molissa Gangapersad, is charged with making false statements to federal

agents, in violation of Title 18, United States Code, Section 1001. The government

respectfully requests that the Court preclude the defendant from mentioning at trial, during

jury addresses, cross-examination or otherwise, the following:

              • any consequences the defendant may face upon conviction, whether penal

                  or collateral;

              • any alleged domestic violence incidents involving the defendant; and

              • the defendant’s lack of criminal history or criminal records (unless the

                  defendant testifies).

For the reasons set forth herein, the government’s motions in limine should be granted.

                                          BACKGROUND

              The government expects to establish the following facts at trial. 1

       A.     Ronell Watson Shoots an On-Duty FBI Agent Without Provocation

              On December 8, 2018, FBI Special Agent Christopher Harper was on duty in

Canarsie in Brooklyn, New York. Agent Harper was parked in an unmarked Nissan Maxima

near 1626 Canarsie Road, which is a one-way street. As Agent Harper sat in his parked car,




       1
             The proffer of facts set forth herein is not a complete statement of all facts and
evidence of which the government is aware or will seek to introduce at trial.
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 3 of 11 PageID #: 2991



a dark-colored BMW M5 sedan driven by the defendant’s boyfriend, Ronell Watson

(“Watson”), approached, driving down Canarsie Road in the wrong direction.

              Watson parked his BMW near the front of Agent Harper’s car, partially

obstructing Agent Harper’s ability to drive forward. Watson then exited the BMW and

approached Agent Harper’s driver-side door with one hand inside the front pocket of his

hooded sweatshirt. Agent Harper then began to maneuver his car around the BMW to

escape. As Agent Harper attempted to drive away, Watson pulled out a firearm and shot

Agent Harper in the back with one round. Watson also hit Agent Harper’s car from behind

with multiple rounds. Agent Harper then got out of his car, drew his service weapon, and

returned fire at Watson. Agent Harper fired multiple rounds at Watson’s BMW and hit

Watson’s hand with one round. Watson then fled the scene in his bullet-riddled BMW and

drove to an auto body shop located on Remsen Avenue in Brooklyn, where he disposed of

the vehicle. Watson then sought treatment for the bullet wound to his hand at a nearby

hospital, where the FBI subsequently arrested him. 2

       B.     The FBI Obtains Video of the Shooting and Defendant Witnessing the
              Shooting

              Shortly after the shooting, law enforcement officers responded to the shooting

scene and canvassed for evidence. The officers noticed video cameras located at 1626

Canarsie Road that were in a position to have captured the shooting. FBI agents went to the



       2
               For his conduct, a jury convicted Watson on July 17, 2019, of: (1) Attempted
Murder of a Federal Officer, in violation of 18 U.S.C. § 1114(3); (2) Assault of a Federal
Officer, in violation of 18 U.S.C. §§ 111(a)(1) and 111(b); and (3) Possessing and
Discharging a Firearm During a Crime of Violence, in violation of 18 U.S.C.
§§ 924(c)(1)(A)(i) and (c)(1)(A)(iii).


                                              2
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 4 of 11 PageID #: 2992



first-floor door of 1626 Canarsie Road and identified themselves to the owners. The owners

initially identified Watson as their tenant and indicated that he lived in the second-floor

apartment. The owners then invited the agents into 1626 Canarsie Road and provided them

with access to their video recording system. 3

       C.     FBI Agents Interview Defendant

              As part of the investigation, at approximately 9 p.m., FBI agents went to the

apartment the defendant shared with Watson, which was located on the second floor of 1626

Canarsie Road. The agents knocked on the door, identified themselves, and the defendant

invited them in. The defendant then sat at her kitchen table and spoke to two FBI agents.

              At the outset of the interview, the FBI agents informed the defendant that it

was a federal felony to provide false information to a federal agent. The FBI agents then

inquired about the shooting. The defendant stated in substance and in part that she had been

in her apartment when she heard gunshots coming from outside. She further stated that when

she walked outside to see what was happening, she saw police cars on the block and

someone told her that an officer had been shot in the shoulder. The defendant told the FBI

agents that she did not see what happened, and did not know about Watson’s involvement in

the shooting until she learned about it from a police officer. The defendant also told the FBI

agents that Watson had been a member of the Crips street gang for as long as she had known

him (almost ten years). The defendant further stated that Watson had pointed a gun at her

during a domestic dispute in 2011 or 2012, but that she had not seen Watson with a gun since




       3
              At the time, the FBI agents were not aware that the downstairs neighbors, the
owners of the home, were Watson’s parents.

                                                 3
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 5 of 11 PageID #: 2993



that incident. During the interview, the FBI agents asked the defendant for permission to

search the home. The defendant declined to give consent. FBI agents continued to interview

the defendant in her kitchen while other agents simultaneously worked with the U.S.

Attorney’s Office to obtain a search warrant for the home. 4

              At approximately 12:00 a.m., on December 9, 2018, the interviewing agents

were notified that the FBI had obtained video evidence of the shooting. The interviewing

agents learned from the videos that the defendant had been on her front porch on her cellular

telephone at the time of the shooting. Her positioning and actions demonstrated that she had

viewed the incident. The agents then asked the defendant—who was seated in her kitchen

while the search warrant was executed—to come with them to the downstairs apartment to

view videos of the shooting. The agents also seized the defendant’s cellular telephone

pending an application for a search warrant for the device. 5 As the FBI agents escorted the

defendant to the room where she could watch the videos, one agent told the defendant that a

video she was about to see showed her witnessing the shooting. The defendant maintained

that she was not a witness to the incident. The FBI agents then showed the defendant video

footage from multiple cameras, including a video of the defendant watching the shooting

from the front porch of 1626 Canarsie Road.




       4
                The Honorable Arlene R. Lindsay, United States Magistrate Judge for the
Eastern District of New York authorized a warrant to search the residence for evidence
related to the shooting at approximately 11:27 p.m.
       5
              The FBI agents seized the telephone after seeing the surveillance video of the
defendant using the device while witnessing the shooting. The Honorable Steven L.
Tiscione, United States Magistrate Judge for the Eastern District of New York subsequently
authorized a search of the defendant’s telephone for evidence related to the shooting.

                                              4
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 6 of 11 PageID #: 2994



               After viewing the videos, the defendant stated, among other things, that

Watson was present at the scene of the shooting, that Watson aggressively approached Agent

Harper’s car, and that she heard gun shots shortly after Agent Harper drove away. The

defendant also stated that she had been in telephone contact with Watson immediately before

and after the shooting. The defendant also admitted that she had lied to the FBI agents

earlier in the interview when she said she had not witnessed the shooting. Shortly thereafter,

the defendant invoked her right to counsel and the FBI agents terminated the interview.

                                         ARGUMENT

       A.      Evidence and Argument Concerning the Defendant’s Possible Punishment
               Should be Precluded

               The Court should preclude the defendant from referencing at trial any

consequences of her conviction. The defendant faces a statutory maximum sentence of five

years’ imprisonment if she is convicted at trial. While the defense has not suggested that it

intends to introduce any discussion of this fact at trial, out of an abundance of caution, the

government moves to preclude at trial any discussion of the defendant’s possible punishment

or collateral consequences of conviction.

               Evidence regarding possible consequences the defendant may face if convicted

should be precluded because it is not relevant. Pursuant to Rule 401 of the Federal Rules of

Evidence (“FRE”), “[e]vidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” Generally, relevant evidence is admissible and “[i]rrelevant

evidence is not admissible.” See FRE 402. “[T]he district court has broad discretion to

exclude evidence that is irrelevant . . . .” United States v. Edwards, 631 F.2d 1049, 1051 (2d


                                                5
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 7 of 11 PageID #: 2995



Cir. 1980); see also FRE 403. The defendant’s punishment is not a “fact[] of consequence”

to be determined at trial. Therefore, any evidence of that issue is not relevant. See Shannon

v. United States, 512 U.S. 573, 579 (1994) (“Information regarding the consequences of a

verdict is . . . irrelevant to the jury’s task.”).

                Such evidence is not only irrelevant, but “invites [jurors] to ponder matters

that are not within their province, distracts them from their factfinding responsibilities, and

creates a strong possibility of confusion.” Id. Indeed, Courts routinely instruct jurors not to

consider a defendant’s punishment in determining a defendant’s guilt. See generally Sand et

al., Modern Federal Jury Instructions, Instruction 9-1 (2017 ed.); see also Shannon, 512 U.S.

at 579 (a jury “should be admonished to reach its verdict without regard to what sentence

might be imposed [and] not to consider the consequences of their verdicts . . . .” (internal

citation omitted)); United States v. Watts, 934 F. Supp. 2d 451, 464-65 (E.D.N.Y. 2013)

(“[I]t is well-established precedent that jurors should not be informed about the possible

consequences of their verdict due to the likelihood that prejudice, unfairness, and confusion

that would result.”).

                Courts have repeatedly precluded evidence of the potential sentences

defendants face because such evidence is irrelevant, unfairly prejudicial and outside the

province of the jury. See, e.g., United States v. Lewis, 110 F.3d 417, 422 (7th Cir. 1997)

(holding that district court correctly refused to permit defendant to argue about the severity

of his possible punishment); United States v. DiMarzo, 80 F.3d 656, 660 (1st Cir. 1996)

(district court “soundly excluded” evidence of a potentially harsh sentence because such

evidence “would have necessitated an unwarranted departure from the fundamental division



                                                     6
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 8 of 11 PageID #: 2996



of responsibilities between judge and jury.”); United States v. Blume, 967 F.2d 45, 49 (2d

Cir. 1992) (“Federal courts usually instruct juries not to consider a verdict’s consequences.”).

In short, guilt should determine punishment, not the other way around. See United States v.

Thomas, 116 F.3d 606, 614 (2d Cir. 1997) (“Nullification is, by definition, a violation of a

juror’s oath to apply the law as instructed by the court . . . . We categorically reject the idea

that, in a society committed to the rule of law, jury nullification is desirable or that the courts

may permit it to occur when it is within their authority to prevent.”). Courts have

consistently recognized that juries have no right to nullify, and “trial courts have the duty to

forestall or prevent such conduct.” Id. at 616. Therefore, the Court should preclude the

defendant from referencing her potential punishment or collateral consequences of

conviction at trial. 6

        B.      The Court Should Preclude the Defendant From Arguing Duress or
                Referencing Domestic Violence

                The Court should also preclude the defendant from referencing any alleged

domestic violence incidents between her and Watson at trial. 7 Again, the defense has not

suggested that it intends to introduce any discussion of these alleged incidents at trial. Out of




        6
               Nevertheless, to the extent that the defendant exercises her right to testify, the
government should be permitted to cross-examine her regarding the potential consequences
of conviction that she faces because, then, it is relevant to the defendant’s credibility as a
witness. See Davis v. Alaska, 415 U.S. 308, 316 (1974) (discussing use of cross-
examination to reveal “possible biases, prejudices, or ulterior motives of the witness as they
may relate directly to issues . . . in the case at hand. The partiality of a witness is subject to
exploration at trial, and is always relevant as discrediting the witness and affecting the
weight of his testimony.” (internal quotation omitted)).
        7
              The government does not take a position on the credibility of the domestic
violence allegations.

                                                 7
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 9 of 11 PageID #: 2997



an abundance of caution, the government moves to preclude at trial any discussion of past

domestic violence incidents.

              Evidence regarding alleged domestic violence incidents between the defendant

and Watson should be precluded as irrelevant. The defendant’s alleged history with Watson

is not a “fact[] of consequence” to be determined at trial. Therefore, any evidence of that

history is not relevant. To the extent that the defendant wishes to introduce any alleged

domestic violence incidents to the jury to excuse (or explain) why she lied to the FBI agents,

the Court should preclude such evidence because it does not meet the threshold for duress.

              “The affirmative defense of duress excuses criminal conduct committed under

circumstances from which a jury may infer that the defendant’s hand was not guided by evil

intent, but by the imminent threat of grievous bodily harm.” United States v. Zayac, 765

F.3d 112, 120 (2d Cir. 2014). In order to obtain a jury instruction on the defense, a

defendant must make “some showing on each” of three elements: “(1) [s]he faced a threat of

force, (2) sufficient to induce a well-founded fear of impending death or serious bodily

injury, and (3) [s]he lacked a reasonable opportunity to escape harm other than by engaging

in the illegal activity.” 765 F.3d at 120 (internal quotation marks and citation omitted).

              Here, the defendant will not be able to meet the legal standard for duress

because at the time she committed the crime (i.e. lied to the FBI agents), she was not facing a

threat of force, much less one sufficient to induce a well-founded fear of impending death or

serious bodily injury. To the contrary, at the time she made her false statements, the

defendant was safely in her own home with law enforcement officers who would protect her.

Moreover, the defendant knew that Watson was at the hospital with other law enforcement



                                               8
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 10 of 11 PageID #: 2998



 officers. 8 In short, the defendant was in no danger of harm, much less the impending harm

 necessary to raise a duress defense. Zayac, 765 F.3d at 120.

               In that context, statements about past domestic violence incidents are

 irrelevant and improperly invite jurors to consider a duress defense. The jury’s consideration

 of a precluded defense would be tantamount to nullification, which “trial courts have the

 duty to forestall or prevent.” Thomas, 116 F.3d at 614. Therefore, the Court should preclude

 the defendant from referencing any alleged domestic violence incidents at trial.

        C.     The Defendant Should be Precluded From Raising Her Lack of Criminal
               History

               The Federal Rules of Evidence ordinarily prohibit witnesses from proving

 good character through specific instances of conduct. See FRE 405(a). However, the

 Second Circuit has concluded that evidence of a lack of prior convictions or arrests is

 admissible for the purpose of gauging the credibility of a testifying defendant. See United

 States v. Blackwell, 853 F.2d 86, 88 (2d Cir. 1988) (noting the “relatively low probative

 value” of this evidence). Thus, such evidence becomes relevant and admissible if – and only

 if – the defendant testifies, and even then for the very limited purpose of providing

 background information relating to her credibility as a witness.

               Consistent with Blackwell, the government requests that the Court preclude

 the defendant from informing the jury of her lack of criminal history, unless and until she

 chooses to testify. Likewise, the Court should prohibit defense counsel from advising the

 jury of the defendant’s lack of criminal history in opening statements, through cross-


        8
              Watson had telephoned the defendant from the hospital in the presence of law
 enforcement officers and told her his whereabouts.

                                                9
Case 1:19-cr-00004-WFK Document 156 Filed 04/03/20 Page 11 of 11 PageID #: 2999



 examination of government witnesses, or direct examination of defense witnesses, unless that

 witness is the defendant herself. Counsel also should not be able to use the absence of a

 prior criminal record, or any other evidence of specific instances of conduct, to prove good

 character, or to show lack of intent or motive. To allow otherwise would confuse the issues

 under consideration, in violation of Federal Rule of Evidence 403, and violate Federal Rule

 of Evidence 405(b)’s restrictions against proving good character through specific instances

 of conduct.

                                        CONCLUSION

                For the foregoing reasons, the government respectfully requests that the Court

 grant the government’s motions in limine and preclude the defendant from mentioning at

 trial, during jury addresses, cross-examination or otherwise, any consequences the defendant

 may face upon conviction, whether penal or collateral, any reference to any domestic

 violence incidents involving Watson and the defendant, and the defendant’s lack of criminal

 history or criminal records (unless the defendant testifies).

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:    /s/ Francisco J. Navarro
                                                     Francisco J. Navarro
                                                     Anna L. Karamigios
                                                     Assistant United States Attorneys
                                                     (718) 254-7000


 cc:    Gary Schoer, Esq. (by ECF)
        Clerk of Court (WFK) (by ECF)




                                                10
